DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments regarding the 35 USC 102/103 rejections with respect to new claims 21-38 have been fully considered but they are moot necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
new claims 21-38 recite the limitations of  “remove metadata for at least one of the determined one or more patches  ” However, the specification is completely silent regarding the element of “remove metadata for at least one of the determined one or more patches”. The specification only teaches removing/replace tiles and generate corresponding metadata, for example in [0078] “.. replacing these tiles with static color values in the view-tile metadata 104 and removing the tiles from the atlas, at least the color component pixel rate can be reduced significantly. … tiles having the same or a similar enough color/shade can therefore be characterized using a single view-tile metadata 104 entry and geometric data related to the size and position of the tile within the frame can be stored in the view-tile metadata 104, rather than all six actual tiles being stored as pixels in the atlas.”. Therefore it is not clear how the claimed steps of “remove metadata for at least one of the determined one or more patches” is performed or how the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al (EP 3349182 A1, Applicant cited), and further in view of  Jiang et al (US 20140334717 A1) and Hunt (US 20150269258 A1).
RE claim 21, Dore teaches A method comprising: 
receiving volumetric video content comprising color or texture information (Figs 3, 5-7, 12, Abstract, [0038] “A point cloud may be seen as a vector based structure, wherein each point has its coordinates (e.g. three-dimensional coordinates XYZ, or a depth/distance from a given point of view) and one or more attributes, also called component. An example of component is the color component”, [0050] “In a same way, a color map associated with the given 3D part is obtained by using the parameters of the 2D parametrization associated with the given 3D part.”);
applying a patch layout based on the color or texture information (Figs 5-7 showing different patch layout based on color/texture,  [0052] “the set of obtained color maps are arranged in a second patch atlas 54, for example according to a same arrangement as the depth maps in the first patch atlas 53.”); and 
causing storage of metadata for respective patches of the patch layout, the metadata comprising the color or texture information for respective patches of the patch layout (Fig 11, [0074], [0094] “..The structure consists in a container which organizes the stream in independent syntax elements. The structure may comprise a header part 1101 which is a set of data common to every syntax elements of the stream. For example, the header part contains metadata about syntax elements, describing the nature and the role of each of them….The structure may comprise a payload comprising syntax elements 1102, 1103, 1104, ..the third syntax element being relative to the data representative of the second patch atlas.” [0088] “a bitstream comprising data representative of the object is sent to a destination. As an example, the bitstream is stored in a local or remote memory, e.g. a video memory (94) or a RAM (94), a hard disk (93). In a variant, the bitstream is sent to a storage interface (95), e.g. an interface with a mass storage,…”). 
Dore is silent RE:
determining one or more patches having similar or same color or texture information by determining the one or more patches having color or texture information differences less than, or less than or equal to a threshold; and removing metadata for at least one of the determined one or more patches.
However Jiang teaches determining one or more patches having similar or same color or texture information by determining the one or more patches having color or texture information differences less than, or less than or equal to a threshold  and removing the determined one or more patches in Fig 7, [0060], [0062] “it checks the correlation between the instance texture and the pattern texture. If the textures are highly correlated (e.g., MSE<threshold0), the instance texture is considered as identical or almost identical to the pattern texture, and it can be represented by the pattern texture. A "remove" flag is then set to 1 (i.e., the patch is tagged as to be removed) and the texture coordinates may be updated”. In addition Hunt teaches removing metadata for detected object in Fig 7 [0046] “metadata from the detection set is first combined in a detection fusion process. Next, redundant metadata is removed by a redundant metadata removal process 704 to produce a fused detection set 706.” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore a system and method determining one or more patches having similar or same color or texture information by determining the one or more patches having color or texture information differences less than, or less than or equal to a threshold; and removing metadata for at least one of the determined one or more patches, combining Jiang and Hunt, in order to reduce storage/data size both in the patch atlas and corresponding metadata  and thereby ensuring system effectiveness and user experience. 
Claim 27 recite limitations similar in scope with limitations of claim 21 and therefore rejected under the same rationale. In addition Dore teaches  An apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (Fig 9, [0083]).
Claim 33 recites limitations similar in scope with limitations of claim 21 and therefore rejected under the same rationale. In addition Dore teaches A computer program product comprising at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein (Fig 9, [0102]).
 
Claims 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dore as modified by Jiang and Hunt, and further in view of Joo et al (US 20170099602 A1).
RE claim 22, Dore as modified by Jiang and Hunt teaches wherein determining one or more patches having similar or same color or texture information comprises performing a pixel by pixel comparison (Jiang [0062] wherein typical image matching uses the pixel wise comparison. For example see Joo [0314]).  
Claims 28 and 34 recite limitations similar in scope with limitations of claim 22 and therefore rejected under the same rationale.

Claims 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dore as modified by Jiang and Hunt, and further in view of Belyaev (US 20090161751 A1).
RE claim 24, Dore as modified by Jiang and Hunt teaches  wherein the volumetric video content comprises a plurality of frames (Dore Fig 5). 
Dore as modified by Jiang and Hunt is silent RE:
and the method further comprises: determining at least one common static patch within two or more of the plurality of frames; and causing transmission of one instance of the common static patch for the two or more of the plurality of frames. 
However Belyaev teaches in Fig 2B, [0017], [0025]” another inquiry is made, this time whether the current tile 22 is static (block 236). If so, the rate-distortion algorithm 200 sends a command to the receiver, "Copy tile from previous frame" (block 240). Otherwise, the algorithm 200 appends the compressed tile to the transmitter buffer according to the vector, z.sub.t, (block 242). Next, t is incremented, t=t+1, and min(b(t-1),r) bits are transmitted, as in block 204 (block 222). If the current tile is the first in the frame (block 224), the static optimization algorithm is run to produce a solution (block 230).” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore as modified by Jiang and Hunt a system and method of determining at least one common static patch within two or more of the plurality of frames; and causing transmission of one instance of the common static patch for the two or more of the plurality of frames, as suggested by Belyaev, as this doesn’t change the overall operation of the system, and it could be used to further enhance the compression with reduced data/bandwidth and thereby increasing system effectiveness and user experience.
Claims 30 and 36 recite limitations similar in scope with limitations of claim 24 and therefore rejected under the same rationale.
 
Claims 25, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dore as modified by Jiang and Hunt, and further in view of Concion (US 20120307887 A1).
RE claim 25, Dore as modified by Jiang and Hunt is silent RE:  further comprising: indicating in the metadata whether a respective patch is static or dynamic within a plurality of frames. 
However Concion teaches in Fig 3, [0021]-[0024]  to facilitate make different compression decisions and  increase the efficiency of the encoding process.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore as modified by Jiang and Hunt a system and method of indicating in the metadata whether a respective patch is static or dynamic within a plurality of frames, as suggested by Concion, as this doesn’t change the overall operation of the system, and it could be used to facilitate make different compression decisions and  increase the efficiency of the encoding process and thereby increasing system effectiveness and user experience.
Claims 31 and 37 recite limitations similar in scope with limitations of claim 25 and therefore rejected under the same rationale.
 
Claims 26, 32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dore as modified by Jiang and Hunt, and further in view of Tchapmi et al (US 20190108639 A1).
RE claim 26, Dore as modified by Jiang and Hunt is silent RE: further comprising: voxelizing a mesh model of a volumetric video and down-sampling a high resolution canonical representation. However Tchapmi teaches in Fig 1, [0046]-[0047] “the point cloud is voxelized and represented as a 3D grid…. the 3D-FCNN 108 down-samples the input volume and produces probability distributions or features over the set of classes (e.g. a set of objects or structures likely to be visible within a scene) for each down-sampled voxel, which can be referred to as voxel predictions or features 110.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore as modified by Jiang and Hunt a system and method of voxelizing a mesh model of a volumetric video and down-sampling a high resolution canonical representation, as suggested by Tchapmi, as this doesn’t change the overall operation of the system, and it could be used to further reduce the initial data volume by the down sampling for the later processing and thereby increasing system effectiveness and user experience.
Claims 32 and 38 recite limitations similar in scope with limitations of claim 26 and therefore rejected under the same rationale.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619